                                                  Entered on Docket
                                                  May 28, 2021
                                                  EDWARD J. EMMONS, CLERK
                                                  U.S. BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA


  1   Gregg S. Kleiner (SBN 141311)
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
                                               The following constitutes the order of the Court.
                                               Signed: May 28, 2021
      San Francisco, CA 94104
  3   Tel. 415-672-5991
      Fax. 415-680-1712
  4   gkleiner@rinconlawllp.com
  5
      Counsel for                                 ______________________________________________
  6   FRED HJELMESET,                             Stephen L. Johnson
      Trustee in Bankruptcy                       U.S. Bankruptcy Judge
  7

  8                               UNITED STATES BANKRUPTCY COURT

  9                               NORTHERN DISTRICT OF CALIFORNIA

 10                                          SAN JOSE DIVISION

 11   In re                                                 Case No. 21-50028 SLJ
                                                            Chapter 7
 12                EVANDER FRANK KANE,                      Hon. Stephen L. Johnson

 13                     Debtor.                             THIRD ORDER EXTENDING DATE FOR
                                                            FILING COMPLAINT OBJECTING TO
 14
                                                            DISCHARGE
 15                                                         (11 U.S.C. SECTION 727)

 16

 17             Based on the Third Stipulation to Entry of Order Extending Date for Filing Complaint (11
 18   U.S.C. Section 727) (the “Stipulation”) entered into by and between Fred Hjelmeset, Trustee in
 19   Bankruptcy of the Debtor’s estate and Debtor Evander Frank Kane, through their respective counsel,
 20   electronically filed on May 28, 2021, as Docket No. 149,
 21             IT IS HEREBY ORDERED, as follows:
 22           1.       The Stipulation is approved.
 23           2.       With regard to the Trustee, the current deadline established by Rule 4004 of the
 24   Federal Rules of Bankruptcy Procedure to object to the Debtor’s discharge is hereby extended
 25   through and including August 19, 2021.
 26                                        *** END OF ORDER ***
 27

 28

Case: 21-50028         Doc# 150    Filed: 05/28/21    Entered: 05/28/21 13:13:04       Page 1 of 2
  1                                    *** COURT SERVICE LIST ***

  2   No Court service required.

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 21-50028     Doc# 150        Filed: 05/28/21   Entered: 05/28/21 13:13:04   Page 2 of 2
